Citation Nr: 0432971	
Decision Date: 12/13/04    Archive Date: 12/21/04

DOCKET NO.  94-27 052	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina



THE ISSUES

1.  Entitlement to compensation pursuant to 38 U.S.C. § 1151 
for bilateral carpal tunnel syndrome.  

2.  Entitlement to compensation pursuant to 38 U.S.C. § 1151 
for a gastrointestinal disorder.  

3.  Entitlement to service connection for a gastrointestinal 
disorder as secondary to service-connected lumbosacral 
strain.  

4.  Entitlement to service connection for a right foot 
disorder as secondary to service-connected lumbosacral 
strain.  

5.  Entitlement to an initial rating in excess of 10 percent 
for the service-connected trigeminal nerve palsy.  

6.  Entitlement to an increased rating for the service-
connected lumbosacral strain, currently evaluated as 20 
percent disabling.  

7.  Entitlement to an effective date earlier than July 13, 
1998 for the grant of service connection for degenerative 
disc disease of the cervical spine.  

8.  Entitlement to financial assistance in the purchase of an 
automobile or other conveyance and adaptive equipment, or 
adaptive equipment only.  

9.  Entitlement to a certificate of eligibility for financial 
assistance in acquiring specially adapted housing.  



WITNESS AT HEARING ON APPEAL

The veteran 




ATTORNEY FOR THE BOARD

J. Barone, Associate Counsel



INTRODUCTION

The veteran served in the Army National Guard from September 
1971 to July 1974.  He had periods of active duty for 
training from December 1971 to May 1972 and in July 1972.  

This matter is before the Board of Veteran's Appeals (Board) 
from rating decisions of the RO.  

The veteran testified before the undersigned Veterans Law 
Judge via videoconferencing technology in May 2001.  A 
transcript of that hearing has been associated with the 
record.  

The Board observes that during the pendency of this appeal, 
the veteran has submitted numerous written statements 
pertaining to his claims.  A careful review of the record 
reveals that in addition to the benefits set forth above; the 
veteran also appears to be seeking service connection for 
chronic obstructive pulmonary disease, a knee disorder, 
depression, an eye disability and peripheral neuropathy.  

Although the Board's May 1998 remand indicated that the 
veteran should state, in a precise manner without 
elaboration, the additional VA benefits he seeks, he has not 
done so in a clear and concise manner.  The Board again urges 
the veteran to succinctly state any further benefits he 
wishes to pursue, at which time the RO should take 
appropriate action with regard to any unadjudicated claims.  

The issue of an earlier effective date for the grant of 
service connection for degenerative disc disease of the 
cervical spine is addressed hereinbelow, while the issues of 
compensation pursuant to 38 U.S.C. § 1151 for bilateral 
carpal tunnel syndrome and gastrointestinal disorder, service 
connection for gastrointestinal disorder as secondary to 
lumbosacral strain, service connection for right foot 
disorder as secondary to lumbosacral strain, an initial 
rating in excess of 10 percent for the service-connected 
trigeminal nerve palsy, an increased rating for the service-
connected lumbosacral strain, financial assistance in the 
purchase of an automobile or other conveyance and adaptive 
equipment and a certificate of eligibility for financial 
assistance in acquiring specially adapted housing, are the 
subjects of the Remand portion of this document.  

Those matters are being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  



FINDINGS OF FACT

1.  All available information and evidence necessary for an 
equitable disposition of the issue decided herein have been 
obtained.  

2.  In May 1998 the Board determined that the veteran had not 
submitted new and material evidence to reopen his claim of 
service connection for a cervical spine disability; the 
veteran was notified of this decision but did not appeal.  

3.  Thereafter, an application to reopen his claim of service 
connection for joint pain  was not received until July 13, 
1998; the RO subsequently granted the veteran's claim in 
March 2002 based on evidence other than service department 
records.  



CONCLUSION OF LAW

The claim for an effective date earlier than July 13, 1998, 
the date of the application to reopen following final denial, 
for the award of service connection for joint pain must be 
denied by operation of law.  38 U.S.C.A. § 5110 (West 2002); 
38 C.F.R. § 3.400 (2004).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection for cervical spine disability was 
initially denied by the RO in June 1974.  

In March 1983 the Board determined that new and material 
evidence had not been submitted to reopen the veteran's 
claim.  The Board made that finding again in January 1986.  

The RO denied the claim of service connection for cervical 
spine disability in April 1987 and August 1987.  

In September 1988 the Board again determined that the veteran 
had not submitted new and material evidence to reopen his 
claim.  

The RO denied the veteran's claim in May 1989 and the Board 
upheld that determination in November 1989.  

The RO again denied the veteran's claim in February 1992, 
November 1993, October 1995 and August 1996.  

In May 1998 the Board again found that new and material 
evidence had not been submitted to reopen the veteran's claim 
of service connection for cervical spine disability.  

The veteran did not thereafter submit a request to reopen his 
claim until July 1998.  

In August 2001 the Board determined that new and material 
evidence had been submitted to reopen the veteran's claim and 
remanded the reopened claim to the RO for further development 
and adjudication.  

When the veteran's case was in remand status, the RO 
determined that service connection for degenerative joint 
disease of the cervical spine was warranted.  It concluded 
that the effective date was the date of receipt of the 
veteran's request to reopen, or July 13, 1998.  

In his April 2002 Notice of Disagreement, the veteran argued 
that his injury occurred in May 1973, and that the effective 
date should reflect that.  He reiterated that same argument 
in his March 2003 substantive appeal.  




II.  Veterans Claims Assistance Act of 2000

Initially, the Board notes that the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000) was signed into law in November 2000 and is 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West. 2002).  Regulations implementing the VCAA 
are codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 
(2003).  The VCAA and the implementing regulations are 
applicable to the present appeal.  

The Act and implementing regulations essentially eliminate 
the requirement that a claimant submit evidence of a well- 
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  

They also require VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  

As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant. Also, VA is required to request that 
a claimant provide any evidence in his or her possession that 
pertains to the claim.  

As explained hereinbelow, the pertinent facts in this case 
are not in dispute and the law is dispositive of these 
matters.  

Consequently, there is no evidence or information that could 
be obtained to substantiate the claim.  See Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994).  

Accordingly, no further development is required under the 
VCAA or the implementing regulations.


III.  Analysis

The effective date of an award of service connection based on 
a claim received more than one year after a veteran's 
discharge from service or based on a claim reopened on the 
basis of the receipt of new and material evidence after a 
final disallowance will be the later of the date of receipt 
of claim or the date entitlement arose unless the claim was 
reopened on the basis of new and material evidence consisting 
of service department records.  38 U.S.C.A. § 5110 (West 
2002); 38 C.F.R. § 3.400 (2004).  

The veteran essentially contends that the effective date of 
the award of service connection for degenerative joint 
disease of the cervical spine should be the date of his 
original injury in 1973.  

However, the pertinent and undisputed facts with regard to 
both issues are that the veteran was properly notified of 
both the RO and Board decisions denying his claims, and that 
he did not appeal those decisions.  

The Board determined in May 1998 that new and material 
evidence had not been submitted to reopen the veteran's claim 
of service connection for cervical spine disability.  

The instant application to reopen was received by the RO on 
July 13, 1998.  The Board subsequently determined that new 
and material evidence had been submitted and reopened the 
veteran's claim.  

In March 2002 the RO granted service connection for this 
disability.  Accordingly, the earliest effective date that 
can be established under the law is the date of receipt of 
the veteran's application to reopen, or July 13, 1998.  




ORDER

An effective date earlier than July 13, 1998 for the grant of 
service connection for degenerative disc disease of the 
cervical spine is denied.



REMAND

As an initial matter, the Board notes that the VCAA and 
implementing regulations are also applicable to the remaining 
claims on appeal.  

The veteran claims that VA treatment for his carpal tunnel 
syndrome was unsuccessful and that compensation should be 
awarded based on disability as a result of VA treatment.  The 
Board's August 2001 remand directed that a VA examination be 
conducted to ascertain whether the veteran had suffered from 
additional disability as a result of VA treatment.  

While the examiner opined that the veteran's carpal tunnel 
syndrome was not caused by his whiplash injury, he did not 
discuss whether he had additional disability as a result of 
VA treatment.  The Board therefore concludes that a further 
examination is necessary prior to appellate consideration of 
this claim.  

The Board's August 2001 remand also directed that the veteran 
be afforded an examination of his claimed gastrointestinal 
disorder.  This examination was to have addressed whether the 
veteran had additional disability due to VA treatment, and 
alternatively, whether the claimed gastrointestinal disorder 
was secondary to the veteran's service-connected lumbosacral 
strain.  

Upon VA examination in December 2001, the veteran was noted 
to be a smoker.  The examiner also indicated that the veteran 
had used nonsteroidal anti-inflammatory medication in the 
past.  However, the examiner did not provide an opinion 
regarding whether any currently existing gastrointestinal 
disorder was aggravated by VA treatment or the medications 
prescribed for the veteran's lumbosacral strain.  The Board 
has determined that a more concise discussion of the 
questions at issue is required prior to further consideration 
of this claim.  

With regard to a claimed right foot disorder, the veteran 
claims that such disorder is secondary to his service-
connected lumbosacral strain.  The veteran has not been 
afforded a VA examination addressing the question of whether 
the claimed right foot disorder was caused or aggravated by 
the veteran's service-connected lumbosacral strain.  

The veteran has argued that a higher rating is warranted for 
the service-connected trigeminal nerve palsy.  While a 
January 2004 VA examiner opined that the palsy was related to 
the veteran's cervical spine disability, there is no evidence 
pertaining to the severity of the disability.  Therefore, the 
veteran should be afforded a VA neurological examination to 
determine the degree of sensory or motor loss the veteran 
experiences due to this disability.  

The service-connected lumbosacral strain is currently 
evaluated as 20 percent disabling.  The medical evidence 
reveals that the veteran has utilized a motorized scooter and 
cane for many years.  More recent medical records indicate 
that the veteran uses a wheelchair.  

On VA examination in August 2003, the veteran resisted range 
of motion testing due to pain.  The results of MRI testing 
were noted to reveal evidence of central spinal stenosis with 
annular bulging.  

The Board observes that during the pendency of the veteran's 
appeal, the criteria for evaluating intervertebral disc 
syndrome were revised.  See 67 Fed. Reg. 56509-56516 
(September 4, 2002).  

In addition, the criteria for evaluating disability of the 
spine were revised.  See 68 Fed. Reg. 51454-51458 (August 27, 
2003).  Where the law or regulation changes after a claim has 
been filed or reopened but before the administrative or 
judicial appeal process has been concluded, the version most 
favorable to the appellant applies unless Congress provided 
otherwise or permitted the Secretary of Veterans Affairs to 
do otherwise and the Secretary did so.  See Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

Although the RO has notified the veteran of the new criteria 
for evaluating disabilities of the spine, the medical 
evidence of record does not address the new criteria.  

The veteran claims that he is entitled to financial 
assistance in the purchase of an automobile or other 
conveyance and adaptive equipment, or adaptive equipment 
only.  He also asserts that he is entitled to a certificate 
of eligibility for financial assistance in acquiring 
specially adapted housing.  

The veteran has repeatedly indicated that he has required the 
assistance of a motorized scooter for mobility.  VA examiners 
have noted that the veteran uses a cane for ambulation.  A 
January 2004 VA examiner noted that the veteran appeared for 
the examination in a wheelchair.  

A certification of eligibility for financial assistance in 
the purchase of one automobile or other conveyance and 
necessary adaptive equipment will be made where the veteran's 
service-connected disabilities result in one of the 
following: (i) loss or permanent loss of use of one or both 
feet; (ii) loss or permanent loss of use of one or both 
hands; or (iii) permanent impairment of vision of both eyes, 
with central visual acuity of 20/200 or less in the better 
eye, with corrective glasses.  For entitlement to assistance 
in the purchase of adaptive equipment only, the veteran must 
have, as the result of a service-connected disease or injury, 
ankylosis of one or both knees or one or both hips.  38 
U.S.C.A. §§ 3901, 3902 (West 1991 & Supp. 2002); 38 C.F.R. § 
3.808 (2004).  

A certificate of eligibility for financial assistance in 
acquiring specially adapted housing may be provided if the 
veteran is entitled to compensation for permanent and total 
disability due to:  (1) The loss, or loss of use, of both 
lower extremities, such as to preclude locomotion without the 
aid of braces, crutches, canes, or a wheelchair; or (2) 
Blindness in both eyes, having only light perception, plus 
the anatomical loss or loss of use of one lower extremity; or 
(3) The loss or loss of use of one lower extremity together 
with residuals of organic disease or injury which so affect 
the functions of balance or propulsion as to preclude 
locomotion without the aid of braces, crutches, canes, or a 
wheelchair; or (4) The loss or loss of use of one lower 
extremity together with the loss or loss of use of one upper 
extremity which so affect the functions of balance or 
propulsion as to preclude locomotion without the aid of 
braces, crutches, canes, or a wheelchair.  A certificate of 
eligibility for financial assistance in acquiring necessary 
special home adaptations may be issued to a veteran with 
requisite service, if:  (a) The veteran is not entitled to a 
certificate of eligibility for assistance in acquiring 
specially adapted housing under 38 C.F.R. § 3.809, nor had 
previously received assistance in acquiring specially adapted 
housing under 38 U.S.C.A. § 2101(a); and (b) The veteran is 
entitled to compensation for permanent and total disability 
which is due to blindness in both eyes with 5/200 visual 
acuity or less, or includes the anatomical loss or loss of 
use of both hands. This assistance will not be available to 
any veteran more than once.  38 U.S.C.A. 
§ 2101 (West 2002); 38 C.F.R. § 3.809 (2004).  

After reviewing the record, it is the Board's judgment that 
additional development is required in order to ascertain 
whether the veteran meets the above stated criteria.  The 
Board specifically notes that the January 2004 VA examiner 
indicated that the veteran was in a wheelchair.  The evidence 
does not indicate whether the veteran is wheelchair bound due 
to his service-connected disabilities.  Thus, a VA 
examination is in order.  

In light of these circumstances, the Board has concluded that 
further development is required.  

Accordingly, this case is REMANDED for the following actions:

1.  The RO should send a letter with 
respect to the issues on appeal that 
complies with the notification 
requirements of 38 U.S.C.A. § 5103(a).  
The veteran should be informed that any 
evidence and information submitted in 
response to the letter must be received 
within the appropriate timeframe.  

2.  The RO should attempt to obtain any 
pertinent evidence identified but not 
provided by the veteran.  If the RO is 
unsuccessful in obtaining any pertinent 
evidence identified by him, the RO should 
so inform the appellant and her 
representative, and request them to 
provide such evidence.  

3.  Upon completion of the above 
development, the veteran should be 
afforded a VA orthopedic and neurological 
examination to address his claims 
pertaining to carpal tunnel syndrome, 
right foot disorder, and increased 
ratings for trigeminal nerve palsy and 
lumbosacral strain.  The veteran should 
be notified of the date, time and place 
of the examination in writing.  The 
claims folder, to include a copy of this 
Remand and any additional evidence 
secured, must be made available to and 
reviewed by the examiner.  All necessary 
testing, to include X-ray studies, should 
be conducted and a complete medical 
history should be elicited.  The examiner 
should address all questions set forth 
below.  The rationale for all opinions 
expressed must be clearly set forth by 
the examiner in the examination report.  

Bilateral Carpal Tunnel Syndrome
The examiner should describe all 
currently present disability pertaining 
to the veteran's hands and wrists.  Upon 
examination and review of the record, the 
examiner should provide an opinion 
regarding whether the veteran has 
additional disability as a result of VA 
treatment of his hands and wrists.  

Right Foot Disorder
The examiner should describe all 
currently present disability of the 
veteran's right foot.  Upon examination 
and review of the record, the examiner 
should provide an opinion regarding 
whether it is at least as likely as not 
that the veteran's claimed right foot 
disability was caused or chronically 
worsened by his service-connected 
lumbosacral strain.  

Trigeminal Nerve Palsy
The examiner should identify all 
symptomatology relating to the veteran's 
trigeminal nerve palsy.  The examiner 
should describe the extent of any 
paralysis, neuritis, or neuralgia, and 
identify any resulting functional 
impairment.  Paralysis should be defined 
as complete or incomplete.  If paralysis 
is incomplete, the examiner should 
indicate whether it is moderate or 
severe.  

Lumbosacral Strain
The examiner should describe all 
symptomatology due to the veteran's 
service-connected back disability.  In 
reporting the results of range of motion 
testing, the examiner should identify any 
objective evidence of pain and the 
specific excursion(s) of motion, if any, 
accompanied by pain.  To the extent 
possible, the examiner should assess the 
extent of any pain.  Tests of joint 
movement against varying resistance 
should be performed.  The examiner should 
also describe the extent of any 
incoordination, weakened movement and 
excess fatigability on use.  The examiner 
should also express an opinion concerning 
whether there would be additional limits 
on functional ability on repeated use or 
during flare-ups (if the veteran 
describes flare-ups), and, to the extent 
possible, provide an assessment of the 
functional impairment on repeated use or 
during flare-ups.  The existence of any 
ankylosis of the lumbar spine should also 
be identified.  The examiner should 
identify the presence of muscle spasm on 
extreme forward bending, loss of lateral 
spine motion in a standing position, 
listing of the whole spine to the 
opposite side, positive Goldthwaite's 
sign, marked limitation of forward 
bending, loss of lateral motion with 
osteo-arthritic changes, or narrowing or 
irregularity of joint spaces.  If 
intervertebral disc syndrome is 
identified, the examiner should note the 
total duration of any incapacitating 
episodes of that disability.  An 
incapacitating episode is a period of 
acute signs and symptoms due to 
intervertebral disc syndrome that 
requires bed rest prescribed by a 
physician and treatment by a physician.  

4.  The orthopedic examiner should also 
be requested to provide an opinion 
regarding whether any of the veteran's 
currently service connected disabilities 
have caused the following:

a.  Loss or permanent loss of use of 
one or both feet, or loss or 
permanent loss of use of one or both 
hands.  

b.  The loss, or loss of use, of 
both lower extremities, such as to 
preclude locomotion without the aid 
of braces, crutches, canes, or a 
wheelchair.  

c.  The loss or loss of use of one 
lower extremity together with 
residuals of organic disease or 
injury which so affect the functions 
of balance or propulsion as to 
preclude locomotion without the aid 
of braces, crutches, canes, or a 
wheelchair.  

d.  The loss or loss of use of one 
lower extremity together with the 
loss or loss of use of one upper 
extremity which so affect the 
functions of balance or propulsion 
as to preclude locomotion without 
the aid of braces, crutches, canes, 
or a wheelchair.  

5.  The veteran should also be afforded a 
VA examination to determined the nature, 
extent and likely etiology of his claimed 
gastrointestinal disorder.  The veteran 
should be notified of the date, time, and 
place of the examination in writing.  The 
claims folder, to include a copy of this 
Remand and any additional evidence 
secured, must be made available to and 
reviewed by the examiner.  All necessary 
testing, to include X-ray studies, should 
be conducted and a complete medical 
history should be elicited.  Upon 
examination and review of the record, the 
examiner should provide an opinion 
regarding whether the veteran has 
additional gastrointestinal disability as 
a result of VA treatment.  The examiner 
should also provide an opinion regarding 
whether the veteran's claimed 
gastrointestinal disability is due to 
medications prescribed for his service-
connected lumbosacral strain.  The 
rationale for all opinions expressed must 
be clearly set forth by the examiner in 
the examination report.  

6.  The RO should then review the claims 
folder to ensure that all requested 
development has been conducted and 
completed in full.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.  

7.  Following completion of all possible 
development as set out above, the RO 
should readjudicate the issues on appeal.  
If any benefit sought on appeal is not 
granted to the veteran's satisfaction, 
the veteran and his representative should 
be issued a Supplemental Statement of the 
Case and afforded the requisite 
opportunity to respond thereto.  

Thereafter, the case should be returned to the Board for 
further appellate action, if indicated.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).  


	                     
______________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



